PER CURIAM.
In Conway v. Principi No. 03-7072, decided today, we hold that the United States Court of Appeals for Veterans Claims (“Veterans Court”) must “take due account of the rule of prejudicial error,” as stated in 38 U.S.C. § 7261(b)(2), when presented with the question of whether the Secretary’s failure to comply with 38 U.S.C. § 5103(a) requires a remand to the Board of Veterans’ Appeals. We therefore vacate the remand decision of the Veterans Court in this case, and we remand this case for further proceedings consistent with our holding in Conway.